Appeal from two orders of the Supreme Court, Westchester County, one entered July 29, 1975, and the other dated July 22, 1975, dismissed as academic, without costs. In the light of subsequent proceedings had before the Supreme Court, Westchester County, wherein the underlying *592custody question was finally determined and the child directed to be returned to this State after the close of the fall semester, the orders under review, which stem from an alleged violation of a pendente lite order of visitation, have been rendered academic and are therefore dismissed as moot. Hopkins, Acting P. J., Martuscello, Hargett,. Christ and Shapiro, JJ., concur.